Citation Nr: 1439682	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to accrued benefits.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to August 1946.  He is a recipient of the Combat Infantry Badge and a Purple Heart.  The Veteran died in March 2003; the appellant is his surviving spouse. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 decision in which the RO denied entitlement to accrued benefits as a result of CUE being found in a March 1951 rating decision.  In October 2010, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in August 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In March 2012, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(c) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

The Board denied the appellant's claim in an April 2012 decision, and in July 2012, the appellant's representative filed a motion for reconsideration of the April 2012  Board decision.  In December 2012, a Deputy Vice-Chairman of the Board denied the appellant's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2002) and 38 C.F.R. §§ 20.1000, 20.1001 (2011).

Thereafter, the appellant appealed the Board's denial of her claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court-pursuant to a request for such action by the General Counsel to the Secretary-issued a Memorandum Decision vacating the April 2012 Board's decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.   



FINDINGS OF FACT

1.  All notification and development actions needed to fairly resolve the claim on appeal have been accomplished.

2.  As the record does not reflect that the Veteran was notified of the denial of such a claim prior to his death, the claim for service connection for residuals of a shell fragment wound of the left forearm with muscle damage filed in November 1950 was pending at the time of the Veteran's death.  

2.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.  

3.  Based on the evidence of record at the time of the Veteran's death, the Veteran was entitled to serve connection for residuals of a shell fragment wound of the left forearm with muscle damage.   


CONCLUSION OF LAW

The criteria for service connection for residuals of a shell fragment wound of the left ulna with a compound comminuted fracture and severe muscle damage, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5107(b), 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1000(a) (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the finding herein that the criteria for the claimed accrued benefits are met,  the Board is not denying any aspect of claim herein decided.  As such, the Board finds that all notification and development actions needed to fairly adjudicate the matter herein decided has been accomplished.

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  As the Veteran died in March 2003,  the two-year limit on benefits is applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Board notes that in April 2003, the appellant filed a claim for accrued benefits.  As the Veteran died in March 2003, her claim was therefore filed within one year of the date of the Veteran's death.  See 38 U.S.C.A. § 5121(c).

The Veteran's Service treatment reports reflect evidence of several shell fragment wounds, to include a compound comminuted fracture of the left ulna.  In November 1950, the Veteran filed an initial application for VA disability benefits for residuals of multiple shell fragment wounds to his body.  This application for benefits included, inter alia, a claim for "SFW [shell fragment wounds] l[eft] forearm . . . FCC [fracture compound comminuted] . . . ulna . . . [with] residual weakness[,] muscle loss & fatiguability [sic] [, and] arthritis [of the] wrist."  In a March 1951 rating decision, the RO awarded service connection for a number of disabilities, but no specific award and/or rating was provided for residuals of an ulna fracture or muscle injury of the forearm; however, the Veteran was awarded a 10 percent evaluation for an adherent scar on his left wrist. 

In June 1951, the VA received a hospital report, dated in June 1951, from the VA hospital in Framingham, Massachusetts detailing surgical treatment of an old fracture of the left femur.  Thereafter, in August 1951, the RO issued another rating decision awarding a temporary surgical rating; no other disability ratings were awarded or adjusted. 

In March 2000, the Veteran filed for increased compensation of his service-connected disabilities.  In his claim for benefits, the Veteran noted that he suffered wounds to the left femur, left ulna, and right arm during service.  As to his current problems, the Veteran indicated disabilities of the back, hips, knees, and ankles, as well as arthritis of the left elbow, shoulders, and wrist. 

In a September 2000 rating decision, the RO denied, inter alia, an increased evaluation for an adherent scar of the left wrist, along with service connection for a left elbow condition.  In October 2000, the Veteran was notified of the September 2000 decision, including his appellate rights, but he did not appeal this decision. Subsequently, in February 2002, the RO readjudicated the issue of service connection for a left elbow condition (in light of the enactment of the VCAA).  It continued the denial of this claim; the Veteran was notified of the February 2002 rating decision that same month, including his appellate rights, but he did not appeal this action.

Following the Veteran's death in March 2003 and the submission of a claim for Dependency and Indemnity Compensation (DIC) by the appellant, an April 2003 rating decision denied the appellant's claim for DIC.  The appellant did not appeal this action, but rather submitted additional evidence in support of her claim. Thereafter, in November 2003, the RO issued a rating decision denying entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318 (which provide for payment of DIC if a Veteran was continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding his death).  The appellant was notified of this decision, including her appellate rights, but she did not appeal this action and it became final. 

In May 2006, the appellant again raised the issue of entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318.  In a July 2007 rating decision, the RO denied the appellant's claim, and she subsequently perfected an appeal of this issue.  During the pendency of this appeal, in September 2008 and January 2010, the appellant's accredited representative raised the issue of whether there was clear and unmistakable error (CUE) in prior VA decisions.  Pertinent to the instant appeal, in January 2010, the appellant's representative asserted CUE in the March 1951 rating decision which failed to assign a disability rating for compound comminuted fracture of the ulna. 

In a March 2010 Administrative Review, the Director of Compensation and Pension Service (C&P) found CUE in the March 1951 rating decision in failing to grant service connection for the compound comminuted fracture of the left ulna.  As a result of the CUE finding, the Director of C&P determined that the Veteran would have been entitled to a 100 percent combined schedular evaluation effective February 14, 1989.  Thus, because the Veteran would have been in receipt of a continuous total disability rating for a period of 10 years immediately preceding his death in March 2003, the appellant was eligible for DIC benefits under 38 U.S.C.A.§ 1318. 

The findings reflected in the March 2010 Administrative Review were incorporated in an April 2010 rating decision in which the RO granted entitlement to DIC under the provisions of 38 U.S.C.A.§ 1318.  In the June 2010 notification letter accompanying a copy of the rating decision, the RO noted that although VA had determined CUE had been established in the March 1951 rating decision and amended the decision to reflect additional compensation for residuals of a shell fragment wound of the left ulna with compound comminuted fracture and severe muscle damage, entitlement to accrued benefits based on a claim of CUE in a previously adjudicated claim was not warranted.  See Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998).  In October 2010, the appellant filed an NOD, and subsequently perfected an appeal as to the issue of entitlement to accrued benefits.

In the April 2013 denial of the appellant's claim, the Board noted  RO noted that two different theories of entitlement to accrued benefits had been raised, the first being that a  widow should be permitted to pursue a CUE claim by way of 38 U.S.C.A. § 5121.  This theory of entitlement was abandoned by the appellant following the Board decision, VA's General Counsel requested that the Court not disturb that portion of the Board decision, and the Memorandum Decision did not reference this theory of entitlement.  

Given the above, the focus of this decision will be the second theory of entitlement raised by the appellant-namely, the 'pending claim' doctrine enunciated in Ingram v. Nicholson, 21 Vet. App. 232 (2007).  Specifically, it was contended by and on behalf of the appellant that the VA failed to address the Veteran's claim for residuals of a shell fragment wound with left ulna fracture, initially raised in his November 1950 original claim for compensation and raised again in his February 2000 claim for increased rating.  See, e.g., Informal Hearing Presentation dated March 2, 2012.  It was the appellant's assertion that, under these circumstances, the Veteran's claim for service connection remained pending up until the date of his death, and that in light of the Administrative Review by C&P, this claim for service connection should be granted, thereby entitling her to two years of accrued benefits.

In Ingram, the Court concluded that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability.  Id. at 243.  However, the Court also recognized the existence of an implicit denial rule.  Id. at 246-47; see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed.Cir.2006).  The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if VA did not expressly address that claim in its decision.  See Deshotel, 457 F.3d at 1261.  When a RO decision 'discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim.'  Ingram, 21 Vet. App. at 255.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-63 (Fed. Cir. 2009). 

Here, the appellant asserted that the 'implicit denial' rule did not apply because neither the March 1951 rating decision, nor any subsequent rating decision, addressed a claim for service connection for residuals of a shell fragment wound with left ulna fracture in "any way, shape, or form."  See NOD dated May 12, 2009.  Moreover, she contended that the March 2010 C&P decision "did not hold that the RO's initial decision . . . erred by denying service connection for a wrist condition . . . [but instead] . . . held that the RO erred by never making a decision on it in the first place."  See VA Form 9 dated October 3, 2011. 

In denying the appellant's claim based on the pending claim doctrine, the April 2012 Board decision reasoned as follows: 

[T]he Board notes that the March 2010 Administrative Review indicates that the RO committed CUE in "failing to grant service connection for the CCF [compound comminuted fracture] of the left ulna."  Such statement is not, in the Board's opinion, equivalent to a statement that the RO failed to adjudicate the issue of service connection for this disability in the March 1951 rating decision.  Rather, on its face, this statement (and the March 2010 Administrative Review as a whole) does not make any express finding regarding whether the Veteran's November 1950 claim for service connection was adjudicated by the RO.  For reasons discussed below, the Board finds that the March 1951 rating decision implicitly denied service connection for shell fragment wounds of the left forearm with ulna fracture.

As previously discussed, the Veteran's November 1950 application for benefits was for residuals of multiple shell fragment wounds to his body, including wounds to his left forearm with ulna fracture, residual weakness, muscle loss and fatigability, and arthritis of the wrist. The subsequent March 1951 rating decision awarded multiple ratings for a number of residuals of the Veteran's shell fragment wounds, including muscle injury to the left thigh with scarring of the thigh and buttocks, residuals of a fracture to the left femur with leg shortening, osteomyelitis of the left femur, limitation of motion of the left knee, muscle injury to the left calf, limitation of motion of the left foot, adherent scar of the left wrist, and right arm scar.  The Board acknowledges that no specific award and/or rating was provided for residuals of an ulna fracture or muscle injury of the forearm.  However, pertinent to this analysis, the RO noted in the rating decision that the Veteran incurred shell fragment wounds to his left thigh, left forearm, right arm, and left buttocks.  Thus, it is reasonable to conclude that the RO considered this injury in awarding service connection for residuals of shell fragment wounds.  Furthermore, the RO assigned a 10 percent rating for an adherent scar on the Veteran's left wrist. Hence, it appears that the RO did assign a rating for residuals of the Veteran's left forearm injury, but that such evaluation did not include a rating for residual muscle injury or fracture. 

In light of the foregoing, the Board finds that a reasonable person would have interpreted the March 1951 rating decision as the RO's intent to dispose of the claim for residuals of a shell fragment wound with left ulna fracture.  See Ingram, 21 Vet. App. at 255.  The RO's decision clearly addresses the Veteran's claim for service connection for residuals of shell fragment wounds during service.  The fact that a specific rating was not assigned for any muscle or orthopedic injury of the Veteran's left forearm does not, by itself, indicate that consideration was not given to such issue(s).  In fact, the RO's decision explicitly discusses the Veteran's injury to his left forearm and assigns a rating for residual scarring due to this injury.  Since the Veteran did not appeal the March 1951 rating action, it became final.  See 38 U.S.C.A. § 7105 (/West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

As for whether the Veteran's March 2000 claim for benefits remained pending until the date of his death, the Board finds that this claim was also implicitly adjudicated by the RO in September 2000 and February 2002 rating decisions.  As noted above, the Veteran indicated in this claim for benefits that he suffered wounds to the left femur, left ulna, and right arm during service, and was having a number of current problems, including disabilities of the back, hips, knees, and ankles, as well as arthritis of the left elbow, shoulders, and wrist.  In the September 2000 rating decision, the RO denied, inter alia, an increased evaluation for an adherent scar of the left wrist, along with service connection for a left elbow condition (on the basis that the claim was not well-grounded).  The RO subsequently readjudicated the issue of service connection for a left elbow condition following the enactment of the VCAA, but continued its denial. 

A review of both rating decisions reveals that the RO considered, inter alia, the report of an April 2000 VA examination of the Veteran for current residuals of in-service shell fragment wounds.  Pertinent to the current issue, the VA examiner noted a history of shell fragment wounds to the left forearm treated with bone graft to this area of the body.  Current complaints included pain in the Veteran's left elbow and numbness in his hands. Objective examination revealed scarring of the left forearm and wrist with evidence of some tissue loss, but without obvious tendon damage or tenderness, and decreased range of motion in the left elbow without a diagnosed disability. 

In the September 2000 rating decision, the RO noted the findings of the April 2000 VA examination in denying both an increased evaluation for adherent scarring of the left wrist and service connection for a left elbow condition.  Specifically, the RO acknowledged the evidence of tissue loss and decreased range of motion in the left elbow, but found no functional loss or impairment due to scarring or diagnosed disability of the left elbow.  Similarly, the RO continued its denial of service connection for left elbow condition in its February 2002 rating decision on the basis that there was no currently diagnosed disability. 

Given the RO's discussion of the April 2000 VA examination report, which includes a history of shell fragment wound to the left forearm and current complaints and findings pertinent to this area of the body, the Board finds that a reasonable person would have interpreted the September 2000 and February 2002 rating decisions as the RO's intent to dispose of any claim for residuals of a shell fragment wound with left ulna fracture, to include any claim for rating of residual muscle or orthopedic injury.  See Ingram, 21 Vet. App. at 255.  As above, the RO's decisions address the current residuals, if any, associated with the Veteran's in-service shell fragment wound.  The fact that specific rating was not assigned for any muscle or orthopedic residual does not, by itself, indicate that consideration was not given to such issue(s).  Under the circumstances, the Board finds the RO reasonably addressed, and disposed of, the issue raised by the Veteran in his March 2000 claim-namely, rating(s) for residuals of shell fragment wounds incurred during service.  Since the Veteran did not appeal either the September 2000 or February 2002 rating action, they became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board is sympathetic to the appellant's claim for accrued benefits.  However, the sole purpose of finding CUE in the March 1951 rating action was so that the appellant could receive DIC benefits under § 1318; the purpose was not so that she could receive accrued benefits under § 5121.  Thus, with respect to the appellant's claim for accrued benefits under § 5121, the March 1951 rating decision which existed at the time of the Veteran's death remains in its original form. Therefore, at the time of the Veteran's death, he was not entitled to benefits under an existing rating or decision. 

Furthermore, as discussed above, the Veteran had no claims for VA benefits, including a claim for CUE in any prior rating decision or a claim for service connection for residuals of a shell fragment wound with left ulna fracture, pending at the time of his death.  The former claim was never filed during the Veteran's lifetime, and the latter was disposed of in March 1951, September 2000, and February 2002 rating decisions that were not appealed.  Absent a pending claim for either benefit, there is no legal basis of entitlement to accrued benefits under 38 U.S.C.A. § 5121(a), and this appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426.

In the April 2014 Memorandum Decision, the Court-noting the position of VA's General Counsel in this regard-found that the record supported the argument that a remand of the April 2012 Board decision was required because the Board failed to provide adequate reasons and bases for its determinations that the Veteran was notified of the March 1951 rating decision and that the claim for a left forearm injury was implicitly denied.  

Following the issuance of the Memorandum Decision, in argument submitted in August 2014, the Veteran's representative noted that a search of the claims file revealed no evidence that the Veteran was notified of the March 1951 rating decision.  The review of the record by the undersigned confirms such a fact.  As such, and referencing the standard enunciated in Adams that in determining whether a claim had been implicitly denied, the inquiry was whether a reasonable person could conclude that he had not been awarded benefits for his asserted disability, given the fact that there was "no notice whatsoever in the file regarding the March 1951 rating," it would be "impossible to determine," whether a reasonable person could have ascertained that service connection for a left ulnar fracture had been denied.    

The Veteran's representative also noted that the Veteran's March 2000 claim for increase also referenced a shell fragment wound the left ulna, but that the RO "failed to address it in any fashion," in a March 2000 deferred rating decision or the rating decisions issued in September 2000 and February 2002.  He emphasized that none of notices of these decision informed the Veteran that his claim for service connection for a left forearm fracture had been denied.  

The appellant's representative, referencing similar argument from the appellant in this regard, also noted that the denial of a claim for service connection for a left elbow disability, a claim which was denied in September 2000 and February 2002 rating decisions, was for a "distinctly different" disability than the ulna, as the two disabilities were located in "separate anatomical areas."  As such, the Veteran's representative argued that to find that a denial of service connection for a left elbow disability represented an implicit denial of service connection for a fractured ulna would have required the Veteran to be an "expert in anatomy," with no indication in the record that the Veteran was so.  To support this argument, reference was made to the decision in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based on distinctly diagnosed diseases or injuries cannot be the same claim.)  The Veteran's representative also found support for his argument language from the decision in Locklear v. Shinseki, 24 Vet. App. 311, 316 (2011) (citing Ingram, 21 Vet. App. at 248) to the effect that "[t]o expect a reasonable person to infer an implicit denial for the separated part solely from the denial of the remaining part," in this case, an asserted implicit denial of the claim for service connection for a left ulna fracture based on the denials of service connection for a left elbow disability in the September 2000 and February 2002 rating decisions, "not only defies common sense, but would be contrary to the 'Veteran-friendly' nature of the [V]eterans benefits system.'"  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In short, the undersigned is sufficiently persuaded, at least in part, by the argument of the Veteran's representative, when considered in light of the Court's analysis in the Memorandum Decision, to conclude that the Veteran was not notified of the March 1951 rating decision, and that he therefore could not reasonably have concluded that his November 1950 claim for a fracture/muscle damage to the left ulna was implicitly denied by the March 1951 rating decision.  Adams, supra.  Moreover, and for the reasons argued by the Veteran's representative, the Board does not find that any subsequent rating decision contained an implicit denial of the claim for service connection for a fracture/muscle damage to the left ulna, or that the Veteran was notified of such.  
  
A claim is considered pending if VA fails to notify a claimant of the denial of a claim.  Adams, 568 F.3d at 960; Cook v. Principi, 318 F.3d 1334, 1340 (Fed.Cir.2002) (en banc).  In addition, a claim remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given all the above, and with resolution of all reasonable doubt in the appellant's favor, the Board finds that the claim for service connection for residuals of a shell fragment wound of the left forearm with muscle damage filed in November 1950 was pending at the time of the Veteran's death.  Thus, as based on evidence in the file at the time of death, to include the service treatment reports reflecting a compound comminuted fracture of the left ulna, the Veteran was entitled to service connection for a fracture /muscle damage of the left ulna.  Hence, the criteria for a grant of service connection for a shell fragment wound of the left ulna with a compound comminuted fracture and severe muscle damage, for accrued benefits, purposes are met.  


ORDER

Service connection for residuals of a shell fragment wound of the left ulna with a compound comminuted fracture and severe muscle damage, for accrued benefits purposes, is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


